DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 5/4/2021 is acknowledged.
Claims 1, 2, 5, 9-11, 14, and 18 have been amended.
Claims 4 and 13 have been cancelled.  The previous rejections under 35 USC 112 are withdrawn as moot.
Claims 1-3, 5-12, and 14-18 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (USP 8243931B2), hereafter Yi, in view of Wager et al. (US20200169887A1; support in Provisional Application 62/521292), hereafter Wager.

Regarding claims 1 and 4,
Yi discloses a method of reporting integrity verification failure by a user equipment (UE) in a wireless communication system (Title; Abstract; Fig. 4, S3 and S8), the method comprising receiving a data unit from a network (i.e. Col. 6, line 16), i.e. Col. 6, lines 16-17) and reporting information about the integrity verification failure to the network (via RRC layer) when the integrity verification fails (i.e. Col. 6, lines 20-22).
Yi shows that the information about the integrity verification failure comprises (i) a radio bearer identity associated with the integrity verification failure (i.e. C-plane RB; Col. 4, lines 47-52; Col. 9, lines 42-55) and (ii) at least one Packet Data Convergence Protocol (PDCP) COUNT value associated with the radio bearer identity (i.e. Fig. 7; Col. 4, lines 47-52).

Yi discloses comparing PDCP PDU parameters such as COUNT with values stored in the network to determine if they are different or identical (Col. 4-5, lines 57-64; see also rejection of claims 7 and 16) and to perform RRC re-establishment procedure or reset security configuration (Abstract; Col. 5, lines 40-47; Col. 6, lines 3-12; reset or re-establish RB via RRC based on PDCP integrity verification), but does not expressly show the reported RB is released when PDCP COUNT value is different, or a RRC connection re-establishment is performed when the same.
Wager discloses analogous systems and methods for handling RB integrity protection failure based on PDCP count check via MAC-I, triggering RRC re-establishment if matching the network stored value (Fig. 5, 302-308; Fig. 10, step 806-808; paragraphs 87-91, 131-134) or releasing a reported RB failure if mismatching the network stored value (i.e. paragraph 126-129, 175, 180).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yi by performing RRC re-establishment if matching the network 


Regarding claims 10 and 13,
Yi discloses user equipment (UE) configured to operate in a wireless communication system (Fig. 1, 3, 4), the UE comprising a transceiver (Fig. 4, radio interface); at least one processor and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (Col. 11, lines 1-8) comprising receiving, through the transceiver, a data unit from a network (i.e. Fig. 3, 4; Col. 6, line 16), performing integrity verification using the data unit (i.e. Fig. 4, S3 and S8; Col. 6, lines 16-17), and when the integrity verification fails, reporting information about an integrity verification failure to the network through the transceiver (i.e. Col. 6, lines 20-22).
Yi further shows the information about the integrity verification failure comprises (i) a radio bearer identity associated with the integrity verification failure (i.e. C-plane RB; Col. 4, lines 47-52; Col. 9, lines 42-55) and (ii) at least one Packet Data Convergence Protocol (PDCP) COUNT value associated with the radio bearer identity (i.e. Fig. 7; Col. 4, lines 47-52).
Yi discloses comparing PDCP PDU parameters such as COUNT with values stored in the network to determine if they are different or identical (Col. 4-5, lines 57-64; see also rejection of claims 7 and 16) and to perform RRC re-establishment Abstract; Col. 5, lines 40-47; Col. 6, lines 3-12; reset or re-establish RB via RRC based on PDCP integrity verification), but does not expressly show the reported RB is released when PDCP COUNT value is different, or a RRC connection re-establishment is performed when the same.
Wager discloses analogous systems and methods for handling RB integrity protection failure based on PDCP count check via MAC-I, triggering RRC re-establishment if matching the network stored value (Fig. 5, 302-308; Fig. 10, step 806-808; paragraphs 87-91, 131-134) or releasing a reported RB failure if mismatching the network stored value (i.e. paragraph 126-129, 175, 180).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yi by performing RRC re-establishment if matching the network stored value or releasing a reported RB failure if mismatching the network stored value, as shown by Wager, thereby providing for different network actions depending on the cause detected for the integrity protection failure.


Regarding claims 2, 3, 11, and 12,
Yi discloses incrementing a counter based on the integrity verification failure occurs, wherein reporting the information about the integrity verification failure comprises reporting the information about the integrity verification failure to the network based on the counter is equal to a threshold value received from the network (i.e. via RRC layer; Col. 5, lines 53-54; Col. 9-10, lines 64-13). 
Regarding claims 5 and 14,
The combination of Yi and Wager discloses a cause of the integrity verification failure is determined to be HFN de-sync (Yi: Abstract; Col. 5, lines 1-12) or a security attack based on the PDCP count comparision (Wager: Fig. 10; paragraphs 126-129).  See motivation above.


Regarding claims 6 and 15,
Yi discloses receiving the data unit from the network comprises receiving, through a lower (i.e. PHY) layer of the UE, a PDCP protocol data unit (PDU) (i.e. Fig. 3, 4, 7, 8; Col. 8, lines 64-65).


Regarding claims 7 and 16,
Yi discloses performing the integrity verification using the data unit comprises determining a first value corresponding to a field of the data unit that was received from the network (i.e. Col. 4, lines 48-54), computing a second value based on at least one parameter provided by upper layers of the UE (i.e. Col. 4, lines 57-61), comparing the first value with the second value and determining whether the integrity verification failure has occurred based on whether the first value is equal to the second value (i.e. Col. 4, lines 61-64).


Regarding claim 8, 9, 17, and 18,
Yi discloses the first value is a value of a Message Authentication Code for Integrity (MAC-I) field of the data unit that was received from the network, and wherein the second value is a value of a computed MAC-I (X-MAC), wherein computing the second value based on the at least one parameter provided by the upper layers of the UE comprises computing the value of the X-MAC based on at least one radio bearer identity and at least one key that are provided by the upper layers of the UE (i.e. Fig. 3, 4, 7, 8; Col. 4, lines 47-64).


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection relies on further disclosure/explanation in Yi and/or newly-cited Wager reference for any teaching or matter specifically challenged in the argument.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Sammour et al. (US20090175163; paragraphs 37, 47) also teaches reset or re-establishing PDCP based on COUNT value comparison.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477